CaSe: lZlQ-CV-OOl45-DAP DOC #Z 79 Filed: 02/27/19 l Of 1. Page|D #Z 1950

IN THE UNI'I'ED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC, CaSe NO. 1219-CV-l45

Plaintiff, JUDGE DAN AARON POLSTER

MAGISTRATE JUDGE
THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, et al.

Defendants. ORDER

)
)
)
)
)
)
)
)
)
)

On February 4, 2019, Cheyanna Jaffke, a pro se, non-party, filed a motion to be included
as a creditor of Western State College of Law at Argosy University. ECF Doc. 31. The court
hereby instructs the receiver to advise the court by Friday, March 1, 2019, Whether Western State
College of Law at Argosy University is a subsidiary of a receivership entity.

IT IS SO ORDERED.

Dated: February 27, 2019

 

United States aglstrate Judge

